DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1-23.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 09/30/2019. It is noted, however, that applicant has not filed a certified copy of the PCT/CN2019/109404 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


1.	Claims 1-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al. (WO 2013/034421 A2, Mar. 14, 2013) in view of Doff et al. (US 2005/0281758, Dec. 22, 2005).
Deng et al. disclose a dentifrice composition comprising at least 0.1% by weight of organic acid having 1 to 3 carboxylic acid groups; wherein the dentifrice composition has a pH of greater than 6.0 (claim 1). Preferably the composition comprises the organic acid in an amount in the range of 0.2 to 20% by weight (page 11, lines 6-7). The organic acid may be an acidic amino acid, neutral amino acid or a mixture thereof. Suitable amino acids include glycine (page 11, lines 10-11). It is preferred that the pH is in the range 7.0 to 11.0 (page 13, lines 16-17). The composition may be a monophase hydrous composition comprising from 20 to 90% water (page 12, lines 16-19). The dentifrice may be a toothpaste (page 9, line 28). In a preferred embodiment the dentifrice comprises a fluoride source. Suitable fluoride sources include sodium monofluorophosphate. The composition comprises the fluoride source in an amount from 0.01 to 12% (page 13, lines 21-26). The composition comprises surfactant, thickener, humectant, or a combination thereof (claim 2). Types of thickeners that may be used include sodium carboxymethyl cellulose, carrageenan, xanthan gum, and silica based thickeners including silica aerogels (page 14, lines 21-24). Suitable humectants include glycerin and sorbitol (page 15, lines 21-22). The dentifrice composition may comprise optional ingredients which are common in the art. These ingredients include 
Deng et al. differ from the instant claims insofar as not disclosing wherein the composition comprises about 10% to about 50% sodium bicarbonate, 0.01% to about 10% silica abrasive, and about 5% to about 50% calcium carbonate.  
However, Dodd et al. disclose an oral care composition comprising a polishing agent. Examples of polishing agents include sodium bicarbonate, calcium carbonate, abrasive silica, or combinations thereof (¶ [0013]). The polishing agent is an abrasive. The polishing agents are present in an amount from about 5% to about 50% (¶ [0069]). 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Deng et al. disclose wherein the composition may comprise particulate abrasive materials. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated sodium bicarbonate, calcium carbonate, and abrasive silica into the composition of Deng et al. since these are known and effective abrasive materials for oral compositions and oral compositions may comprise a combination of abrasive materials as taught by Dodd et al. 
In regards to the amounts of sodium bicarbonate, calcium carbonate, and abrasive silica recited in the claims, Deng et al. disclose wherein the particulate abrasive material is less than 20%. Thus, the claimed amounts of sodium bicarbonate, calcium carbonate, and abrasive silica are obvious from this range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  MPEP 2144.05 A.  

In regards to instant claims 21 and 22, Deng et al. do not disclose wherein the organic acid is complexed or complexed with zinc. Therefore, a neutral amino acid (i.e. organic acid) that is uncomplexed and is not complexed with zinc is obvious. 

2.	Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al. (WO 2013/034421 A2, Mar. 14, 2013) in view of Doff et al. (US 2005/0281758, Dec. 22, 2005), and further in view of Basa et al. (US 2017/0135935, May 18, 2017).
	Instant claims 3-5 have been rejected as being obvious, as set forth supra. However, purely arguendo, for the purposes of complete prosecution, and for the purposes of this ground of rejection only, Deng et al. in view of Doff et al. will be interpreted as though it differs from the instant claims insofar as not disclosing wherein the composition comprises 0% to about 5% of humectant. 
	However, Basa et al. disclose a dentifrice composition (abstract). The composition may be substantially free of free of humectants. Humectants include glycerin, sorbitol, and combinations thereof. The composition comprises from 0% to less than 5% by weight of humectants (¶ [0032]). A potential advantage of having a dentifrice composition that is free or substantially free of humectants is those dentifrice composition may provide better fluoride uptake compared to those compositions having the high levels of humectants (¶ [0033]).
prima facie obvious to one of ordinary skill in the art to have modified the composition of Deng et al. to comprise 0% to less than 5% humectants since the composition comprises fluoride and such amount of humectants provide better fluoride uptake as taught by Basa et al. 


Conclusion
Claims 1-23 are rejected.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/TRACY LIU/Primary Examiner, Art Unit 1612